Citation Nr: 1107170	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  07-12 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to June 
1977.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which, in pertinent part, denied the current appellate claims.

The Board observes that the Veteran also initiated an appeal to 
the July 2005 rating decision's denial of service connection for 
a right knee disorder, and this claim was listed as part of the 
February 2007 Statement of the Case (SOC).  However, as part of 
his April 2007 Substantive Appeal, he indicated that he did not 
desire to continue his appeal as to that issue.  Accordingly, the 
Board does not have jurisdiction to address that claim.  See 
38 C.F.R. §§ 20.200, 20.202 (2010).

The Veteran provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge in February 2010.  A 
transcript of this hearing has been associated with the Veteran's 
VA claims folder.

For the reasons addressed in the REMAND portion of the decision 
below, the Board finds that further development is required with 
respect to the Veteran's cervical spine, headaches, and tinnitus 
claims.  Accordingly, these claims are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

At his February 2010 hearing, prior to the promulgation of a 
decision in the appeal, the Veteran reported that a withdrawal of 
his claim of service connection for hearing loss is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding 
his claim of service connection for hearing loss have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran explicitly withdrew his appeal 
regarding the claim of service connection for hearing loss at the 
February 2010 hearing.  Consequently, there remain no allegations  
of errors of fact or law for appellate consideration as to this 
issue.  Accordingly, the Board does not have jurisdiction to 
review this claim and it is dismissed.


ORDER

The appeal regarding a claim of entitlement to service connection 
for hearing loss is dismissed.

REMAND

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, the Board finds that further development 
is required in order to comply with the duty to assist regarding 
the Veteran's claims of service connection for cervical spine 
disorder, headaches, and tinnitus.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran essentially contends, to include at his February 2010 
hearing, that his claimed disabilities originated during service.  
For example, he sustained a neck injury during service, and his 
complaints of headaches and tinnitus also originated during 
service.  He has indicated that his headaches are secondary to 
his cervical spine disorder.

The Board observes that the Veteran's service treatment records 
confirm he was treated for a neck injury in June 1970.  Further, 
a May 1972 optometric examination noted, in part, complaints of 
headaches.  Moreover, medical statements dated in February 2005 
from a VA clinician include opinions that these disabilities are 
more likely than not related to in-service complaints.

Despite the foregoing, the Board observes that there is no 
indication of any of the claimed disabilities on the Veteran's 
service examination reports, to include his May 1977 expiration 
of term of service examination.  The Board also observes that the 
February 2005 VA medical statements contain no rationale in 
support of the opinions linking these disabilities to service.  
See Miller v. West, 11 Vet. App. 345, 348 (1998) (A bare 
conclusion, even one reached by a health care professional, is 
not probative without a factual predicate in the record.).  

Under 38 U.S.C.A. § 5103A(d)(2), however, VA must provide a 
medical examination and/or obtain a medical opinion when there 
is: (1) competent evidence that the Veteran has a current 
disability (or persistent or recurrent symptoms of a disability); 
(2) evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with service; 
and (4) there is not sufficient medical evidence to make a 
decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The facts of this 
case clearly support according a VA medical examination to the 
Veteran, and he was accorded audio and neurologic examinations in 
March 2006, with a November 2006 addendum to the neurologic 
examination.  Nevertheless, for the reasons stated below, the 
Board finds that these examinations are not adequate for 
resolution of this case.

Initially, the Board observes that both the March 2006 VA audio 
and neurologic examiners did not have the Veteran's VA claims 
folder for review.  As such, it is not clear whether any opinion 
expressed therein is supported by an accurate understanding of 
the Veteran's medical history.  See Miller, supra; see also 
Grover v. West, 12 Vet. App. 109, 112 (1999) (Post-service 
reference to injuries sustained in service, without a review of 
service treatment records, is not competent medical evidence.); 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical opinion 
based on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.); Black v. Brown, 5 Vet. App. 177, 180 (1995) (A 
medical opinion is inadequate when unsupported by clinical 
evidence.); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A 
medical opinion based on an inaccurate factual premise is not 
probative.).  It was also noted on the audio examination that the 
Veteran denied a history of tinnitus, which is inconsistent with 
the contentions presented in his statements and hearing 
testimony.

The Board acknowledges that the November 2006 addendum to the VA 
neurologic examination was promulgated based upon review of the 
Veteran's VA claims folder.  However, the examination concluded 
that the Veteran previously stated that he had headaches with 
neck pain essentially all his life, possibly due to injury 
sustained in a motor vehicle accident when he was 4 or 5 years-
old.  Further, the examiner stated they were unable to comment 
whether the Veteran's headaches and neck pain were aggravated by 
the military service without resorting to speculation.

The Board notes, however, that the Veteran indicated at his 
February 2010 hearing that while he was in a motor vehicle 
accident at that age, he did not have continuous headaches and/or 
neck pain as a result thereof.  See Transcript pp. 2-3.  More 
importantly, neither headaches nor a neck disability were noted 
on the Veteran's September 1969 induction examination.  Also, as 
noted by the November 2006 addendum, he checked the boxes on a 
concurrent September 1969 Report of Medical History that he did 
not have a history of a head injury, nor did he experience 
frequent or severe headache.
Under the law, every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111.  In this case, as noted in 
the preceding paragraph, no pre-existing disability was noted on 
the induction examination.  History provided by the veteran of 
the preservice existence of conditions recorded at the time of 
the entrance examination does not, in itself, constitute a 
notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 
Vet. App. 238, 246 (1995).  To rebut the presumption of sound 
condition under section 1111 of the statute for disorders not 
noted on the entrance or enlistment examination, VA must show by 
clear and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Clear and unmistakable evidence is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 
"clear and convincing" burden of proof, while a higher standard 
than a preponderance of the evidence, is a lower burden to 
satisfy than clear and unmistakable evidence).  It is an 
"onerous" evidentiary standard, requiring that the 
no-aggravation result be "undebatable".  Cotant v. West, 17 
Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 
331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 
(1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 
(Nebeker, C.J., concurring in part and dissenting in part).  
Concerning clear and unmistakable evidence that the disease or 
injury was not aggravated by service, the second step necessary 
to rebut the presumption of soundness, a lack of aggravation may 
be shown by establishing that there was no increase in disability 
during service or that any increase in disability was due to the 
natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. 
§ 1153.

In this case, the record does not appear to contain clear and 
unmistakable evidence that the Veteran had a pre-existing 
cervical spine disorder or chronic headaches.  Therefore, the 
Board must find he did not have pre-existing disabilities in this 
case, and that the November 2006 addendum is inconsistent with 
this determination.  

In addition, the November 2006 addendum is also deficient in that 
the examiner stated that an opinion could not be provided without 
resort to speculation.  The Board notes, however, that in Jones 
v. Shinseki, 23 Vet. App. 382 (2010), the United States Court of 
Appeals for Veterans Claims (Court) admonished the Board for 
relying on medical opinions that also were unable to establish 
this required linkage, without resorting to mere speculation, as 
cause for denying the Veteran's claims.  In Jones, the Court 
noted it was unclear whether the examiners were unable to provide 
this requested definitive medical comment on etiology because 
they actually were unable to since the limits of medical 
knowledge had been exhausted or, instead, for example, needed 
further information to assist in making this determination (e.g., 
additional records and/or diagnostic studies) or other procurable 
and assembled data.

The Court in Jones acknowledged there are instances where a 
definitive opinion cannot be provided because required 
information is missing or can no longer be obtained or current 
medical knowledge yields multiple possible etiologies with none 
more likely than not the cause of the claimed disability.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board 
need not obtain further medical evidence where the medical 
evidence "indicates that determining the cause is speculative"). 
The Court in Jones held, however, that in order to rely upon a 
statement that an opinion cannot be provided without resort to 
mere speculation, it must be clear that the procurable and 
assembled data was fully considered and the basis for the opinion 
must be provided by the examiner or apparent upon a review of the 
record.

The Court has held that when the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful weight 
or credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or citing 
recognized medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Further, the Court has held once VA undertakes an examination, 
even if not required to do so, an adequate one must be produced.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 38 
C.F.R. § 4.2 (stating that if the findings on an examination 
report do not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for evaluation 
purposes).

In view of the foregoing, the Board finds that new examinations 
are required in the instant case for a full and fair adjudication 
of the Veteran's claims of service connection for cervical spine 
disorder, headaches, and tinnitus.  Therefore, a remand is 
required in the instant case.

Since the Board has determined that new examinations are 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 addresses the consequences of a veteran's failure to attend 
scheduled medical examinations.  That regulation at (a) provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding medical records 
documenting the treatment the Veteran has received for his 
cervical spine disorder, headaches, and tinnitus should be 
obtained while this case is in remand status.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have treated the Veteran for his cervical 
spine disorder, headaches, and tinnitus since 
March 2006.  After securing any necessary 
release, the AMC/RO should obtain those 
records not on file.

2.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded new examination(s) to evaluate 
the nature and etiology of his cervical 
spine disorder, headaches, and tinnitus.  
The claims folder should be made available 
to the examiner(s) for review before the 
examination(s); the examiner must indicate 
that the claims folder was reviewed..

Following evaluation of the Veteran, the 
respective  examiner(s) must express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the claimed disability was 
incurred in or otherwise the result of the 
Veteran's active service.  

A complete rationale for any opinion 
expressed must be provided, to include if 
the examiner determines they cannot provide 
an opinion without resorting to 
speculation.  With respect to the cervical 
spine and headaches claims, such rationale 
must reflect consideration of the 
documented in-service treatment.  Further, 
the examiner should be aware that neither 
the cervical spine disorder nor headaches 
are considered to have pre-existed service 
for VA purposes.

4.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination reports to 
ensure that they are responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative should 
be furnished a Supplemental SOC (SSOC), which addresses all of 
the evidence obtained after the issuance of the February 2007 
SOC, and provides an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


